The opinion of the court was delivered by
Johnston, J.:
At its last session, the legislature attempted to enact a special law fixing the fees and salaries of certain county officers in Miami county, which was approved March 9, 1893. (Laws of 1893, ch. 80.) It purports to regulate the compensation of the county treasurer, county clerk, county attorney, county superintendent, and clerk of the district court, and provides that some of them shall report all the fees that they receive in an official capacity, and these are to be paid into the county treasury and credited to the general county fund. There is a further provision that a failure to account for the fees, or the making of a false or fraudulent statement with reference to them, shall be deemed a misde*336meanor, for which a certain punishment is prescribed. The last section, fixing the time when the special act shall become a law, is as follows:
“This act shall take effect and be in force from and after its publication in the statute book, and after January 8,1894, except the county treasurer hereinbefore named, which shall take effect as to said county treasurer after October 10,1893.”
On the 4th of January, 1894, J. P. Hiner presented his claim for salary and compensation from October 1, 1893, to December 31, 1893, under the general law, but the county commissioners, assuming that the special law was in force as to the county treasurer from October 10, 1893, only allowed so much as would be due under its provisions. An appeal was taken to the district court, where it was admitted that the claim presented was just and correct, provided the old law was in force, and that the amount allowed by'the commissioners was correct, provided the new or special act was in force. The decision of the district court was that the special act is unconstitutional and void, for the reason that it did not prescribe the time when it should be in force as required by § 19 of article 2 of the state constitution, and judgment was accordingly given in favor of the treasurer.
The constitutional limitation referred to provides that “ the legislature shall prescribe the time when its acts shall be in force.” This provision plainly requires that the legislature shall fix a single definite time when its act as an entirety shall become a law. According to the practice and legislative course in this state, the last section of every act fixes a definite time when the act as a whole shall go into effect. It is sometimes by publication in a newspaper, in the statute book, or at some fixed time after a publication has been made. It was not intended that one section or provision of an act should become a law, while other sections or provisions of the same act were in an inchoate and embryonic stage. A legislative act, whether general or special, is passed as an entirety, approved as an entirety, and the generally accepted interpretation of the constitutional limitation is that it must become a *337law as an entirety. This was the view taken in Comm’rs of Cherokee Co. v. Chew, 44 Kas. 162, where it was held that an act should go into effect at a fixed time, and not by piecemeal. The act under consideration in that case was one regulating the compensation of county offibers, which provided that the act should go into effect after publication, and after the terms of the officers affected by it had expired. It was there decided that the statute did not go into effect as to each officer as his term expired, but at the single time when the terms of all the officers named therein had expired. In that way it was held to be freed from objection that it took effect piecemeal, and came within the constitutional requirement that it became a law at a single, fixed and definite time. In a later case, from Lincoln county, in which no opinion was written, this rule and interpretation were followed. See, also, Wheeler v. Chubbuck, 16 Ill. 361; Supervisors v. Keady, 34 id. 293.
*338MieSandsaíá^ statute?™114 *337In the first section of the act, there are provisions with reference to the county treasurer and several other county officers, and if a contrary view is taken it must be held that a part of the section had taken effect while other parts had not. In that way one line or sentence of a section would be finished legislation, while the remainder would be in an incipient stage, left to develop into completed legislation at some time or times later on.' This would bring great uncertainty and much confusion, and such view is not in keeping with the general practice, nor with the fundamental law. Acts are frequently passed in the body of which provision is made that they shall act upon certain classes and communities at different times, and upon the happening of certain contingencies; but there is a clear distinction between such acts and the one we are considering. In those cases the act goes into effect and becomes a law as an entirety, and if the act meets every contingency when it arises, and operates alike upon all that come within the scope of its authority, it is regarded as uniform in its operation, and is not to be deemed invalid merely because it does not become applicable to the classes, communities, or things at the same moment of time, *338or which may be subsequently governed by it. To be valid, however, such an act must become a law in its entirety, and not in sections or fragments. The act in question provides that one portion of it shall become a law on October 10, 1893, while other portions of the same become a law on Jariuary 8,1894. We are of the opinion that the act is obnoxious to the provision of the constitution that has been mentioned, and that the district court reached a correct conclusion. Its judgment will be affirmed.
Horton, C. J., concurring.